Citation Nr: 1756540	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-62 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for stress fracture, right foot.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for stress fracture, left foot.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right knee pain.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left knee pain.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for asthma.

6.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

7.  Entitlement to service connection for stress fracture, right foot.

8.  Entitlement to service connection for stress fracture, left foot.

9.  Entitlement to service connection for right knee disability.

10.  Entitlement to service connection for left knee disability.

11.  Entitlement to service connection for respiratory disability, claimed as asthma.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

14.  Entitlement to an effective date earlier than January 5, 2015, for the grant of an increased rating for degenerative joint disease and degenerative disc disease, thoracic spine without radiculopathy (thoracic spine disability), to include whether there was CUE in a December 2006 rating decision.

15.  Entitlement to an earlier effective date with regard to an award made in the June 2015 rating decision denying an increased rating for tinnitus, to include whether there was CUE in a December 2006 rating decision that denied entitlement to service connection for tinnitus.

16.  Entitlement to an earlier effective date with regard to an award made in the June 2015 rating decision denying an increased rating for PTSD, to include whether there was clear and unmistakable error (CUE) in an October 2008 rating decision that granted service connection for PTSD with a 30 percent rating effective March 14, 2008.

17.  Entitlement to an effective date earlier than January 5, 2015, for the grant of an increased rating for traumatic brain injury (TBI) with memory loss, to include whether there was CUE in an October 2010 rating decision that granted service connection for TBI with memory loss and assigned a 10 percent rating effective August 28, 2009.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the VA RO in San Diego, California. In June 2015, the RO granted an increased, 70 percent rating for TBI with memory loss, as well as a 20 percent rating for thoracic spine disability, both effective January 5, 2015. The RO also denied increased ratings for PTSD and tinnitus, as well as the petitions to reopen claims for asthma, stress fracture of each foot, and right and left knee pain. In July 2015, the RO denied the petition to reopen a claim for bilateral hearing loss.

The Veteran filed a notice of disagreement (NOD) in February 2016. The specific contentions in the NOD are addressed below.

Additionally, the Board has recharacterized the Veteran's service connection claim of asthma more broadly to include any respiratory disability. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The Board notes that the matter of the Veteran's entitlement to service connection for lumbar spine disability was raised in a January 2015 letter from the Veteran's private physician. However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2017). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

As for the matter of representation, the Veteran was previously represented by Veterans of Foreign Wars (VFW). However, in January 2015, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of the Agent listed on the title page (thereby revoking the power of attorney in favor of VFW, see 38 C.F.R. § 14.631(f)(1) (2017)). The Board recognizes the change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left foot stress fracture, right and left knee pain, and asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for stress fracture of the left and right foot, right and left knee pain, and asthma. The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for stress fracture of the left and right foot, right and left knee pain, and asthma, and raises a reasonable possibility of substantiating the claims.

3.  In a March 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

4.  Evidence received since the March 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim. 

5.  The preponderance of the evidence demonstrates that the Veteran does not have a current hearing loss disability.

6.  Since January 5, 2015, the evidence is at least evenly balanced as to whether the service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but it has not more nearly approximated total social and occupational impairment.

7.  A December 2006 rating decision denied entitlement to service connection for tinnitus and assigned a 10 percent rating for thoracic spine disability; the Veteran did not timely appeal the decision or submit new and material evidence within the one year appeal period.

8.  There is no evidence that an increase in the severity of the Veteran's thoracic spine disability was factually ascertainable within the one year prior to the January 5, 2015 date of claim.
 
9.  The Veteran's disagreement with the effective date of an award made in the January 5, 2015 decision denying an increased rating for tinnitus is invalid because there was no award made with regard to tinnitus in that decision.
 
10.  An October 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating for PTSD effective March 14, 2008; the Veteran did not timely appeal that decision.

11.  The Veteran's disagreement with the effective date of an award made in the January 5, 2015 decision denying an increased rating for PTSD is invalid because there was no award made with regard to PTSD in that decision.

12.  An increase in the Veteran's TBI with memory loss was factually ascertainable one year prior to the Veteran's January 5, 2015 claim for increased compensation for this disability.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied the claims for service connection for stress fracture of the left and right foot, right and left knee pain, and asthma is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received, and the claims of service connection for stress fracture of the left and right foot, right and left knee pain, and asthma may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The March 2010 rating decision that denied the claim for service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD, have been met since January 5, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

7.  The criteria for an effective date prior to January 5, 2015, for the assignment of a 20 percent rating for thoracic spine disability, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017). 

8.  There is no basis for a challenge to "the effective date of award" made in the June 2015 rating decision with regard to tinnitus because no such award was made. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

9.  There is no basis for a challenge to "the effective date of award" made in the June 2015 rating decision with regard to PTSD because no such award was made. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

10.  The criteria for an effective date of January 5, 2014, but no earlier, for the grant of an increased, 70 percent rating for TBI with memory loss have been met. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2017). Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Requests to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Stress Fracture, Right and Left Foot

The claims for entitlement to service connection for stress fracture of the right and left foot were initially denied by the RO in a December 2006 rating decision. The RO determined that, although service treatment records indicate the Veteran was diagnosed with Achilles tendinitis in service, the condition resolved and there was no evidence of any residual foot disability on VA examination. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period. The December 2006 rating decision therefore became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the December 2006 rating decision includes statements from the Veteran regarding his continuous feet symptomatology, as well as VA treatment records. In particular, a June 2010 VA treatment record noted that the Veteran had 4 to 5 falls in the past year because his legs gave out on him, and occasionally experiences lower extremity tingling. The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issue of service connection for stress fracture of right and left foot. For this reason, the Board finds that the additional evidence is new and material, and reopening of the claim for service connection for the claimed stress fracture of right and left foot is therefore warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B.  Right and Left Knee Pain

The claims for entitlement to service connection for right and left knee pain were initially denied by the RO in a December 2006 rating decision. The RO found that, although the service treatment records reflect that the Veteran presented with complaints of knee pain, there was no current residual disability shown on VA examination. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period. The December 2006 rating decision therefore became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the December 2006 rating decision includes statements from the Veteran and his spouse regarding his continuous knee symptomatology, as well as treatment records reflecting complaints of, and treatment for, bilateral knee pain. Specifically, a January 2011 VA treatment record assessed "likely mild degenerative changes with history suggestive of meniscal injury to the right." The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issue of service connection for right and/or left knee disability. For this reason, the Board finds that the additional evidence is new and material, and reopening of the claims for service connection for the right and left knee pain is therefore warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

C.  Asthma

The claim for entitlement to service connection for asthma was initially denied by the RO in a December 2006 rating decision. The RO determined that, although the Veteran's service treatment records showed complaints of being "winded" with minimal activity, and reports of shortness of breath, there was no current disability shown on VA examination. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period. The December 2006 rating decision therefore became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the December 2006 rating decision includes statements from the Veteran regarding his continuous respiratory symptoms, as well as treatment records. Specifically, an August 2010 emergency room note indicated a history of frequent pharyngitis and an assessment of tonsillitis. The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issue of service connection for a respiratory disability, to include asthma. For this reason, the Board finds that the additional evidence is new and material, and reopening of the claim for service connection for asthma is therefore warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

D.  Bilateral Hearing Loss

The claim for entitlement to service connection for bilateral hearing loss was initially denied by the RO in a March 2010 rating decision. The RO determined that the evidence of record, including the service treatment records and report of VA examination, showed no diagnosis of hearing loss disability of either ear. The Veteran did not appeal the denial and did not submit new and material evidence within the one year appeal period. The March 2010 rating decision therefore became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence received since the March 2010 rating decision includes statements from the Veteran, his spouse, and his mother regarding his current hearing problems. Specifically, his wife stated that the Veteran had partial hearing loss in one ear, and that he has to sit in the front of the class and make sure his good ear is facing the instructor. See May 2015 buddy statement. Given the low threshold in Shade, 24 Vet. App. at 117, the Board finds that the evidence is new and material as it relates to the basis for the prior denial, and reopening of the claim for service connection for bilateral hearing loss is therefore warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

The Veteran asserts that he has bilateral hearing loss which resulted from his experience in combat in the military.

As noted above, establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden, 381 F.3d at 1167.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); thus, the provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss. Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

In this case, however, there is no evidence of bilateral hearing loss for VA purposes at any time during the period under appellate review. The Board has reviewed the evidence of record, including VA treatment records and examination reports, and finds that the Veteran has not demonstrated that he has hearing loss for VA purposes. In this regard, the February 2010 VA audiological examination reflected normal hearing. Audiometric thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
5
10
25
5

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear. This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.

Additionally, the July 2015 VA audiological examination also reflected normal hearing. Audiometric thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
10
10
15
15

Speech recognition scores were 100 percent bilaterally. This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.

As set forth above, one of the elements necessary for service connection is evidence of a current disability. The Board has considered the Veteran's (and his spouse's) contentions with respect to his reduced hearing acuity. The Board acknowledges that the Veteran is competent to report that he experiences difficulty hearing. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, with regard to hearing loss, 38 C.F.R. § 3.385 requires specific audiometric test results and speech recognition scores in order to meet the current disability requirement.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385).  The evidence during the period on appeal reflects that the Veteran has not met these requirements, and there is no evidence in the record indicating otherwise.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, a required element of a claim for service connection has not been established. Entitlement to service connection for hearing loss must therefore be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Rating

The Veteran contends that his PTSD-related symptoms more closely meet the criteria for a rating higher than 50 percent. Historically, the Veteran has been in receipt of service connection for PTSD since March 2008. The Veteran filed a claim for increased rating on January 5, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.

Under this formula, a 30 percent evaluation is assigned when PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Turning to the evidence, VA examination in May 2015 indicated the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner noted that the Veteran's verbal communication skills appeared to be intact, and his mood appeared to be generally positive. The Veteran was properly oriented to person, place, date, and purpose for visit. The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In June 2016, the Veteran submitted lay statements form his mother, wife, and a friend.

The mother's lay statement indicated that the Veteran suffered from short-term memory loss, poor sleep due to nightmares, and irritability. She noted that she "had to think and choose the proper words each time [she] spoke with him or he would react (at the smallest thing) aggressively by putting his fist through the doors (replaced two, patched one), the metal stove hood (dents still there), kick furniture and much more." She further stated that the Veteran became depressed and isolated, and would not attend any family or other gatherings. He no longer liked to celebrate Thanksgiving because some of his buddies got killed on that day. He avoided going to malls, clubs, or church. When sitting in a restaurant he had to face the door. He finally got on an airplane after seven or so years. His loneliness caused him to lose most of his friends; he told his mother that he no longer had anything in common with them. He quit his jobs because he could not deal with people. His mother could not spontaneously hug or touch him.

The spouse's lay statement indicated the Veteran is very guarded, and does not make eye contact with people upon meeting them. He has nightmares and is constantly on edge and tenses up after hearing sirens, car backfires, doors slamming, or objects dropping. He has to face the door when in a restaurant, and is not comfortable having his back to an open room.

The friend's lay statement indicated that she had known the Veteran for 18 years. She noted that the Veteran's PTSD has severely impacted his ability to form and maintain relationships. She also indicated that the Veteran had never been a person to admit to his inability to perform a task, or exaggerate the pain he may be in, and that he would downplay the severity of his disabilities.

On February 2017 VA examination, the Veteran reported that he continued to be married to his wife of four years, and he described the relationship as positive and supported; however, he stated that he is somewhat numb emotionally and this reduces the quality of the relationship. The Veteran stopped working in June 2016 as an administrative assistant because a pay raise was not approved. He has since been working on his homes in terms of upgrading the landscaping, while his wife had been supporting the couple financially. The Veteran was not currently engaged in psychotherapy. He was currently taking medication as prescribed through the VA, and he saw his primary care provider every month. He denied suicidal or homicidal ideation. He stated he was currently struggling with emotional numbness, anger management, irritability, and difficulties with memory. The examiner found that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner noted that the Veteran presented as personable, pleasant, and neatly dressed and groomed. His verbal communication skills appeared to be intact, and his mood appeared to be generally positive. He was properly oriented to person, place, date and purpose for visit. His thinking was rational and linear. The examiner found that the Veteran's symptoms manifested in occupational and social impairment with reduced reliability and productivity.

For the following reasons, the Board finds that a rating of 70 percent, but no higher, is warranted during the time period on appeal. The medical and lay evidence of record, collectively, reflects that the Veteran has experienced impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work like setting, and some inability to establish and maintain effective relationships. 

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one. See 38 C.F.R. § 3.100 (a) (2017) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2  ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating. As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the period on appeal (since January 5, 2015). 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the periods on appeal and the evidence is not approximately evenly balanced on this point. The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements. Furthermore, the Veteran, himself, has asserted that his symptoms were consistent with a 70 percent rating in his February 2016 notice of disagreement. In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity. Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating.

Finally, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria, which include all of the Veteran's psychiatric symptoms, and the Board, therefore, need not consider whether these disabilities cause marked interference with employment. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  In this regard, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.

V. Effective Dates

In a June 2015 rating decision, the RO denied increased ratings for tinnitus and PTSD. In the February 2016 notice of disagreement, the Veteran's agent checked the boxes indicating that he was challenging the "effective date of award" with regard to these claims. There was, however, no award made in connection with the tinnitus and PTSD claims. Rather, increased ratings were denied. Thus, while the NOD was filed within a year of these decisions, there was no effective date with which to disagree, as no effective date was assigned. The NOD indicating disagreement with the effective dates of awards made in the June 2015 rating decision with regard to tinnitus and PTSD is therefore invalid, as there were no effective dates assigned with which there could be disagreement.

To the extent that the Veteran's agent otherwise challenged the effective dates that had previously been granted in connection with the tinnitus and PTSD claims, the Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). In other words, a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed. That is what the Veteran's agent has attempted to do here with respect to the PTSD and tinnitus claims. In this regard, a December 2006 rating decision denied service connection for tinnitus, and granted service connection for the thoracic spine disability, assigning a 10 percent rating effective July 26, 2006. The Veteran did not appeal the December 2006 rating decision, or submit new and material evidence within the one year appeal period, and it became final.  Additionally, a March 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating effective March 14, 2008. The Veteran did not appeal the March 2008 rating decision, and it became final. In March 2010, the RO reopened the Veteran's claim for service connection for tinnitus, granted service connection, and assigned a 10 percent rating effective August 28, 2009. The RO also assigned a 50 percent rating for PTSD effective August 28, 2009. There was no appeal of these ratings or new and material evidence submitted within the one year appeal period. Thus, there has been no valid challenge to any effective dates with regard to the tinnitus and PTSD claims.

The Veteran also challenged the effective date of the award of a 20 percent rating for the Veteran's thoracic spine disability and the effective date of the grant of a 70 percent rating for TBI with memory loss. Those increases were effective the January 2, 2015 date of claim. With regard to those awards of increased compensation, an effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed.Cir.2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date"). The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The claims for increased ratings for thoracic spine disability and TBI with memory loss were filed on January 5, 2015. There is no evidence within the one year period prior to this date that indicates it was factually ascertainable that an increase in the thoracic spine disability had occurred. Consequently, there is no basis for an effective date earlier than January 5, 2015 for the increased rating for thoracic spine disability. 

With regard to the claim for an earlier effective date for a 70 percent rating for TBI with memory loss, the Veteran submitted a report of private neurological evaluation in March 2017. The Veteran's agent subsequently waived initial AOJ consideration of this evidence. The report indicates that the examiner reviewed the Veteran's treatment records, and that the Veteran suffered from the same TBI symptoms since his initial head trauma. This is sufficient to show that an increase in the severity of the Veteran's TBI with memory loss was factually ascertainable a year prior to the January 5, 2015 claim. Entitlement to an effective date of January 5, 2014 is therefore warranted. Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (all of the facts should be examined in determining the effective date and the effective date for an increased rating, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of severity can be ascertained).

An effective date prior to January 5, 2014 is not warranted because the earliest possible effective date for an increase in compensation is one year prior to the claim for increase and January 5, 2014 is one year prior to the January 5, 2015 claim for increase in this case. There is no evidence or argument that there was a pending claim for increase for TBI with memory loss prior to this date. The Veteran did not timely appeal the October 2010 rating decision that granted service connection for TBI and assigned a 10 percent rating effective August 28, 2009, and new and material evidence was not received within the one year appeal period.

VI.  CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision. Where evidence establishes CUE in a prior decision, the decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error. The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process. See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different." Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation. Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

In a statement received in January 2015, the Veteran's representative requested the following: 1) an increase in service connection for thoracic spine disability, "retroactive to the effective date of claim established in the VA's October 29, 2008 rating decision;" 2) "an earlier effective date and increase in service connection for bilateral tinnitus retroactive to the effective date of claim established in the VA's December 18, 2006 rating decision;" 3) "increase service connection for [PTSD] retroactive to the original effective date of claim." As noted above, the RO in June 2015 granted an increased, 20 percent rating for thoracic spine disability, effective January 5, 2015. The RO also denied an increased rating for tinnitus and PTSD In the February 2016 notice of disagreement, the Veteran disagreed with the effective date of the award of the 20 percent rating assigned for thoracic spine disability "based on CUE."  Additionally, the Veteran disagreed with the effective disagreed with the effective date of award of PTSD, and argued that a 70 percent rating should be assigned as of March 14, 2008 based on CUE.  In addition, the agent requested a 10 percent rating retroactive to June 22, 2006, which, as noted above, would only be possible based on a finding of CUE in a prior rating decision.  Moreover, the agent asked for a 70 percent rating for TBI with memory loss as of the earliest effective date of record based on CUE.  The Veteran had been granted service connection for TBI with memory loss and a rating of 10 percent in an October 2010 rating decision.

Upon review of the evidence of record, the Board finds that the Veteran's claims for earlier effective dates based on CUE must be dismissed.

The Veteran has failed to provide a more specific statement regarding his allegations of CUE in the December 2006, October 2008, and October 2010 rating decisions. In Fugo v. Brown, 6 Vet. App. 40, 44 (1993), the Court held that, "[i]f a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity, and only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim. See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

As neither the Veteran, nor his agent has alleged a specific error of fact or law in the December 2006, October 2008, or October 2010 decisions, the motions alleging CUE are inadequately pled. The Court has held, that where, as here, the Board determines that a motion for revision based on CUE has been inadequately pled, as distinguished from a failure to establish the claim on the merits, the appropriate remedy is dismissal of the claim without prejudice, rather than denial, in order to allow the claimant an opportunity to replead. See Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003). Therefore, the Board dismisses the claims of CUE in the December 2006 and March 2008 rating decisions without prejudice.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for stress fracture, right foot is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for stress fracture, left foot is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for right knee pain condition is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for left knee pain is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for asthma is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a 70 percent rating, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than January 5, 2015 for the grant of an increased rating for thoracic spine disability, is denied.

Entitlement to an earlier effective date of January 5, 2014, but no earlier, for the award of an increased rating for TBI with memory loss, is granted, subject to controlling regulations governing the payment of monetary awards.

The claim for an earlier effective date with regard to an award made in the June 2015 rating decision denying an increased rating for tinnitus is dismissed.

The claim for an earlier effective date with regard to an award made in the June 2015 rating decision denying an increased rating for PTSD is dismissed.

The motion alleging CUE in a December 2006 rating decision is dismissed without prejudice.

The motion alleging CUE in an October 2008 rating decision is dismissed without prejudice.

The motion alleging CUE in an October 2010 rating decision is dismissed without prejudice.


REMAND

As regards the reopened claims for service connection for stress fracture of the right and left foot, right and left knee disabilities, and respiratory disability, the Board finds that further development is necessary. As noted above, the Veteran's service treatment records reflect respiratory, feet, and knee complaints. Additionally, the Veteran maintains that he suffers disabilities related to these in-service complaints. Unfortunately, the record does not contain adequate evidence to grant the Veteran's claims at this time, as there is no medical evidence reflecting current diagnoses of the feet, knees, or respiratory system. However, the Veteran was last afforded a VA examination for these claimed disabilities in September 2006, over 11 years ago. Also, the record only contains VA treatment records through October 2012, and a May 2015 statement from the Veteran's spouse indicates that he has received private treatment through her insurer.

In order to ensure that due process is afforded and that there is a complete record upon which to decide the Veteran's claims, the Board finds that a remand is warranted to obtain current and other outstanding treatment records, and to provide the Veteran VA examinations for his claimed stress fracture of the right and left foot, right and left knee disabilities, and respiratory disability.

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2. Obtain and associate with the claims file any outstanding private treatment records, as well as VA treatment records since October 2012. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed feet and knee disabilities.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

a) Is it as likely as not (i.e., probability of 50 percent or more) that a right and/or left foot disability (claimed as stress fracture) had its onset during active service or is otherwise related to service?

b) Is it as likely as not (i.e., probability of 50 percent or more) that a right and/or left knee disability had its onset during active service or is otherwise related to service?

4.  Schedule the Veteran a VA respiratory examination to determine the nature and severity of and etiology of his claimed respiratory disability.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that a respiratory disability, including asthma, had its onset during active service or is otherwise related to service?

5.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, readjudicate the following issues: 1) service connection for stress fracture of left foot; 2) service connection for stress fracture of right foot; 3) service connection for right knee disability; 4) service connection for left knee disability; and 5) service connection for respiratory disability. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


